 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ARROWSMITH AS                             No. 2:18-mc-00200-TLN-AC
      LIQUIDATING TRUSTEE OF THE HDL
12    LIQUIDATING TRUST,
13                      Plaintiff,                      ORDER
14           v.
15    AMARJIT S. DOSANJH,
16                      Defendant.
17

18          This matter is before the Court on Plaintiff’s unopposed Motion to Amend the Case

19   Caption. Good cause appearing, the request is GRANTED. The Court hereby amends the case

20   caption in the above-captioned action to Richard Arrowsmith as Liquidating Trustee of the HDL

21   Liquidating Trustee v. Amarjit Dosanjh.

22          IT IS SO ORDERED.

23   Dated: January 15, 2020

24

25

26                                     Troy L. Nunley
                                       United States District Judge
27

28
                                                        1
